United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 97-5269                                  September Term, 1998

James Campbell,
               Appellant
               
v.

United States Department of Justice,
               Appellee
               


          Appeal from the United States District Court
                  for the District of Columbia
                        (No. 89cv03016)
                                
                                
                                
              On Appellee's Petition for Rehearing
                                
      Before: Williams, Ginsburg and Rogers, Circuit Judges.

                            O R D E R

     Upon consideration of appellee's petition for rehearing, it is

     ORDERED that the court's opinion filed on December 29, 1998 be amended by deleting
the final sentence in footnote four (beginning with the word "Moreover"), and at page 5, in the
second full paragraph, by deleting the sentence beginning with "Campbell maintains" and ending
with "pertinent to its investigation."  It is

     FURTHER ORDERED that the petition for rehearing be denied.


FOR THE COURT:
Mark J. Langer, Clerk

Filed on March 3, 1999